Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-2, 4-10, and 12-20 in the reply filed on 28 September 2022 is acknowledged.
Claims 3 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 September 2022.

Claim Objections
Claims 1-2, 5-6, 13-14, and 19 are objected to because of the following informalities:  in these claims, the word “concave” should be changed to “concave portion”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a first detaching structure” and “a second detaching structure” in claims 1 and 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitzer et al. (US 9,144,853).
Regarding claim 1, Bitzer et al. discloses a hole finishing tool 20 comprising: a reaming cutter 30/32 having a first detaching structure 29/43 in a back end side of the hole finishing tool, a first flow path 45/46 (fed by internal coolant channels) for ejecting cutting oil being formed inside the reaming cutter, the first detaching structure including a first screw or coupler 29/43; and a holder 36 having a second detaching structure (complementary cylindrical projection for fitting into bore 29) in a tip side of the hole finishing tool, the second detaching structure being detached from and attached to the first detaching structure, a second flow path 39 (fed by internal coolant channels) for supplying the cutting oil to the first flow path being formed inside the holder, the holder having a shank 23 in the back end side of the hole finishing tool, the shank being held by a tool rotating device (tool system module) having a motor, the second detaching structure including a second screw or coupler (complementary cylindrical projection for fitting into bore 29), wherein the holder has a slider 36 (as the term “slider” is not further defined by the claim, guide body 36 is seen to meet this limitation) in the tip side of the hole finishing tool, the slider having no back taper, the slider having a concave (helical grooves between guide ribs 38) for storing lubrication oil.
Regarding the intended use limitation “the slider being inserted into a positioning bush and slid inside the positioning bush”, it is noted that the prior art used in the rejection is capable of being used for this function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 4, Bitzer et al. discloses wherein the reaming cutter 30/32 is stepped and has diameters D30/D32 different from each other.
Regarding claim 5, Bitzer et al. discloses wherein the concave (helical groove) includes a groove continuous in a length direction of the holder.
Regarding claim 6, Bitzer et al. discloses wherein the concave (helical groove) includes a groove of which length direction is a length direction of the holder (the length direction being the length along the helical groove).
Regarding claim 7, Bitzer et al. discloses wherein the reaming cutter has a maximum diameter D32 larger than a diameter D38 of the slider (see column 5, lines 55-64).
Regarding claim 8, Bitzer et al. discloses a method of producing a hole finished product (inner bore of a bearing tunnel) comprising: producing the hole finished product using the hole finishing tool 20 according to claim 1.
Regarding claim 19, Bitzer et al. discloses wherein the concave (helical groove) includes a groove continuous in a length direction of the holder 36.
Regarding claim 20, Bitzer et al. discloses wherein the reaming cutter has a maximum diameter D32 larger than a diameter D38 of the slider (see column 5, lines 55-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bitzer et al. in view of Ono et al. (US 2019/0030623 A1).
Regarding claim 9, Bitzer et al. discloses the invention substantially as claimed, except Bitzer et al. does not disclose wherein the tool rotating device is handheld, and the hole finishing tool is hold by the handheld tool rotating device.  Ono et al. teaches the use of a rotary cutting tool 2 having a shank portion 5A that can be held and operated using a handheld tool rotating device for the purpose of being able to use the tool at any desired location.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the tool of Bitzer et al. with the shank portion and handheld tool rotating device of Ono et al. in order to be able to ream a workpiece at a remote location.
Regarding claim 2, Bitzer et al. discloses a hole finishing tool 20 comprising: a reaming cutter 30/32 having a first detaching structure 29/43 in a back end side of the hole finishing tool, a first flow path 45/46 (fed by internal coolant channels) for ejecting cutting oil being formed inside the reaming cutter, the first detaching structure including a first screw or coupler 29/43; a holder 36 having a second detaching structure (complementary cylindrical projection for fitting into bore 29) in a tip side of the hole finishing tool, the second detaching structure being detached from and attached to the first detaching structure, a second flow path 39 (fed by internal coolant channels) for supplying the cutting oil to the first flow path being formed inside the holder, the holder having a shank 23 in the back end side of the hole finishing tool, the shank being held by a tool rotating device (tool system module) having a motor, the holder having a slider 36 (as the term “slider” is not further defined by the claim, guide body 36 is seen to meet this limitation) in the tip side of the hole finishing tool, the slider having no back taper, the second detaching structure including a second screw or coupler (complementary cylindrical projection for fitting into bore 29); wherein an outer surface of the slider has a concave (helical grooves between guide ribs 38) for storing lubrication oil.
Bitzer et al. does not disclose a positioning bush for inserting and sliding the slider.  Ono et al. teaches the use of a rotary cutting tool 2 that is used in combination with a positioning bush 3 for the purpose of precisely locating the tool for a cutting operation.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the tool of Bitzer et al. with positioning bush of Ono et al. in order to be able to more accurately position the tool on a workpiece.
Regarding claim 12, the modified invention of Bitzer et al. discloses wherein the reaming cutter 30/32 is stepped and has diameters D30/D32 different from each other.
Regarding claim 13, the modified invention of Bitzer et al. discloses wherein the concave (helical groove) includes a groove continuous in a length direction of the holder.
Regarding claim 14, the modified invention of Bitzer et al. discloses wherein the concave (helical groove) includes a groove of which length direction is a length direction of the holder (the length direction being the length along the helical groove).
Regarding claim 15, the modified invention of Bitzer et al. discloses wherein the reaming cutter 30/32 has a maximum diameter larger D32 than a diameter D38 of the slider (see column 5, lines 55-64).
Regarding claim 16, the modified invention of Bitzer et al. discloses a method of producing a hole finished product comprising: producing the hole finished product using the hole finishing tool 20 according to claim 2.
Regarding claim 17, the modified invention of Bitzer et al. discloses the invention substantially as claimed, except Bitzer et al. does not disclose wherein the tool rotating device is handheld, and the hole finishing tool is hold by the handheld tool rotating device.  Ono et al. teaches the use of a rotary cutting tool 2 having a shank portion 5A that can be held and operated using a handheld tool rotating device for the purpose of being able to use the tool at any desired location.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the tool of Bitzer et al. with the shank portion and handheld tool rotating device of Ono et al. in order to be able to ream a workpiece at a remote location.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bitzer et al. in view of Ostertag (PL 199163 B1).
Regarding claim 10, Bitzer et al. discloses the invention substantially as claimed, except Bitzer et al. does not disclose wherein a finished hole is formed by finishing a prepared hole of which central axis is not parallel to a central axis of the finished hole.  Ostertag teaches that it is known to use a reamer to correct a bend in a previous hole, which is interpreted as being a slanted hole or at least a hole with a slanted portion, in order to provide a final, straight hole, having a central axis that is perpendicular to a workpiece and parallel to the reaming tool axis.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the method of using the tool of Bitzer et al. with method of using the reamer to straighten a slanted hole as taught by Ostertag in order to provide a workpiece that has a hole with a central axis that is perpendicular to the workpiece surface.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bitzer et al. in view of Ono et al. and further in view of Ostertag (PL 199163 B1).
Regarding claim 18, the modified invention of Bitzer et al. discloses the invention substantially as claimed, except Bitzer et al. does not disclose wherein a finished hole is formed by finishing a prepared hole of which central axis is not parallel to a central axis of the finished hole.  Ostertag teaches that it is known to use a reamer to correct a bend in a previous hole, which is interpreted as being a slanted hole or at least a hole with a slanted portion, in order to provide a final, straight hole, having a central axis that is perpendicular to a workpiece and parallel to the reaming tool axis.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the method of using the tool of Bitzer et al. with method of using the reamer to straighten a slanted hole as taught by Ostertag in order to provide a workpiece that has a hole with a central axis that is perpendicular to the workpiece surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        25 October 2022